Filed 5/21/14 P. v. Ahmed CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059127

v.                                                                       (Super.Ct.No. RIF1204913)

ABAH MAHAMMED AHMED, Jr.,                                                OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Michael J. Rushton,

Judge. Affirmed.

         David L. Annicchiarico, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Abah Mahammed Ahmed, Jr., is serving sixteen months in state prison

for carrying a concealed dirk or dagger and possessing tear gas with a prior felony. This

sentence is consecutive to an eight-year prison term for robbery and residential burglary.




                                                             1
                                      FACTS AND PROCEDURE

       On August 4, 2012, police pulled over a vehicle in which defendant was riding

because another passenger was not wearing a seat belt. Defendant was found to be armed

with two knives and to possess pepper spray. Defendant had in his back pocket a black

ski mask with eye holes hand-cut into it. Defendant was wearing baseball batting gloves.

No other sporting or cold-weather equipment was found in the vehicle.

       On January 23, 2013, the People filed an information charging defendant with

carrying a concealed dirk or dagger (Pen. Code, § 21310)1 and possessing a tear gas

weapon after having been convicted of a felony. The People also alleged defendant had

two prior prison term offenses under section 667.5—a burglary (§ 459) conviction from

2002 and another from 2007.

       On June 4, 2013, a jury found defendant guilty on both counts. On June 5, 2013,

the trial court found both prison term allegations to be true.

       On July 3, 2013, the trial court initially sentenced defendant to a felony jail term

of four years and eight months as follows: two years for the dirk or dagger offense, plus

eight months for the tear gas count, plus two consecutive one-year terms for the prior

prison term allegations.

       Defendant appealed.

       On September 6, 2013, the court vacated the above sentence in conjunction with a

plea agreement in a separate case, number RIF1207422. In the separate case, the court


       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
sentenced defendant to a total of eight years for robbery (§ 211) and burglary (§ 459).

Defendant then re-sentenced defendant to a total of sixteen consecutive months on the

current matter and imposed, then struck, the two one-year sentences for the prison term

priors.

                                           DISCUSSION


          We appointed counsel to represent defendant on appeal. After examination of the

record, counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record. We offered defendant an opportunity to file a personal

supplemental brief, but he has not done so. Pursuant to the mandate of People v. Kelly

(2006) 40 Cal.4th 106, we have independently reviewed the record for potential error and

find no arguable issues.

                                           DISPOSITION

          The judgment is affirmed.

          NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                      RAMIREZ
                                                                                          P. J.


          We concur:

          HOLLENHORST
                            J.

          MILLER
                            J.


                                              3